Opinion
by Court:
The judgment in this case cannot be sustained.
It does not appear in the record that when the award was made out a copy thereof was delivered to appellant. Nor does it appear that the appellant was present and consented that the award should be returned and made the judgment of the court, and without such consent, as the award was not made out and returned and copies delivered ten days before the term of the court at which judgment was rendered, the court below should not have rendered judgment thereon. Subsection b, sections 6 and 7, chapter 3, 1 Rev. Stat. 184.
*185The submission in this case was to Walker and Herndon as arbitrators, and their umpire, and the award was signed by them and the umpire chosen by them. We cannot say from that fact alone that it is not the award of the two arbitrators; in the absence of evidence to the contrary, the presumption is that the arbitrators and the umpire all agreed in the decision, and that being the case the signature of the umpire cannot invalidate the award.
But for the errors stated the judgment is reversed, and the cause remanded for further proceedings consistent herewith.
Having appealed from the judgment on the award, appellant has notice thereof, and the service of a copy on him is thereby dispensed with, and upon the return of the cause the parties will be permitted to take such exceptions to the award as may seem available to them, if they or either of them choose to do so, and proceed as provided in the statute, supra, upon the return of an award upon due notice by delivering of copies to the parties.